Citation Nr: 0500229	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  04-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for interstitial lung 
disease as secondary to service-connected inactive pulmonary 
tuberculosis.

2.  Entitlement to service connection for pleural scarring as 
secondary to service-connected inactive pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from May 1950 to May 1954.

The case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

Additionally, the Board notes that in August 2004, the 
veteran presented testimony before the undersigned Veterans 
Law Judge (VLJ) with respect to the issues on appeal.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of service connection for pleural scarring 
secondary to service-connected tuberculosis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The evidence shows that the veteran's interstitial lung 
disease is not causally or etiologically related to the 
service-connected inactive pulmonary tuberculosis.  


CONCLUSION OF LAW

The claimed interstitial lung disease is not proximately due 
to or the result of the service-connected inactive pulmonary 
tuberculosis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
secondary service connection via the January 2003 RO letter, 
the January 2004 statement of the case, and the February 2004 
supplemental statement of the case.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, and did 
so in August 2004.  As no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, a supplemental statement of the case and the 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing secondary 
service connection.  He has, by information letters, a rating 
decision, a statement of the case, and a supplemental 
statement of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  In addition, 
a disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  As well, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At present, the veteran is service-connected for inactive 
pulmonary tuberculosis, with a non-compensable evaluation, 
and contends that he is entitled secondary service connection 
for interstitial lung disease.  In this regard, the veteran 
claims that the medications he took while being treated for 
his pulmonary tuberculosis caused him to develop chronic acid 
reflux disease, which then lead to the development of his 
currently diagnosed interstitial lung disease.  

The veteran was granted service-connection, with a 100 
percent evaluation, for active pulmonary tuberculosis via a 
September 1959 rating decision.  In a June 1961 rating 
decision, following treatment with medications (referred to 
as chemotherapy), the veteran's tuberculosis was found to be 
inactive, and his evaluation was progressively reduced to the 
non-compensable evaluation he has currently.  

The evidence of record includes VA medical records dated from 
October 1968 to October 2003.  An x-ray report from the 
Melbourne VA Medical Center (VAMC) dated in October 1968 
indicated that the veteran had fibrocalcific residual 
densities in the right upper lobe compatible with a healed 
acid-fast infection.  The VAMC records also include a 
treatment note from the Jackson VAMC dated in June 1974.  The 
June 1974 notation indicates that the veteran came to the 
VAMC complaining of chest pain.  X-rays obtained at that time 
showed evidence of old inflammatory disease in the right 
apex, but no other abnormalities.  A lung scan revealed only 
slight decreased activity in the apex on the right that was 
consistent with the prior tuberculosis infection.  In a May 
2002 notation, the veteran complained of increasing shortness 
of breath that had worsened over the past 6 months to one 
year.  

The veteran was provided a VA medical examination in March 
2002.  The examiner indicated that the veteran had quit 
smoking 16 years ago, but that he had smoked a pipe for 20 
years prior to that point.  At the examination, the veteran 
complained of some shortness of breath while exercising.  X-
rays were obtained and indicated some interstitial patterns 
throughout both lung fields, especially in the mid upper and 
mid lower lung fields.  The examiner diagnosed the veteran 
with treated inactive pulmonary tuberculosis, and chronic 
obstructive pulmonary disease (COPD).  The examiner also 
indicated that the veteran's COPD was not related to his 
previous history of tuberculosis.

In support of the veteran's claim, the RO requested and 
received in February 2003, private medical records from 
Forrest General Hospital dated from June 2001 to August 2001.  
These records document the treatment the veteran received for 
abdominal pain that was later diagnosed as a small bowel 
obstruction.  Additionally, the veteran was noted to have 
chest pain with positive treadmill test.  This was later 
diagnosed as coronary insufficiency with lesion in the right 
coronary artery and the circumflex.  

Additional private medical records were received in March 
2003 from Gardner L Fletcher, M.D., dated from July 2001 to 
February 2003.  These records contain pulmonary function 
studies performed in June 2002.  Dr. Fletcher reviewed the 
pulmonary function studies noting that the veteran smoked a 
pipe for 24 years, and that the pulmonary function studies 
were normal.  A radiology report dated in June 2002 indicates 
honeycombing at the lung bases consistent with interstitial 
lung disease.  A treatment note dated in July 2002 indicates 
the veteran has pulmonary scarring consistent with a history 
of asbestosis.  A review of the veteran's serial chest x-rays 
also dated in July 2002 indicates a persistent small area of 
scarring in the left upper lung field, bilateral pleural 
thickening and basilar interstitial disease all unchanged 
over a period of 2 years.  A radiology report dated in 
November 2002 indicates pleural thickening in the lung bases 
with tiny emphysematous air spaces adjacent to the 
thickening, and thickening along the posterior medial surface 
of the right apex.  The radiologist indicated that this was 
unchanged from the June 2002 radiology report and most likely 
represented some sort of benign scaring.  A November 2002 
medical notation indicates emphysema, pleural scarring, and 
mild intestinal lung disease that could be related to 
asbestosis exposure.  Finally in a note dated in February 
2003, Dr. Fletcher indicated that he could not ascertain the 
etiology of the veteran's pulmonary fibrosis, but that it 
could be related to recurrent reflux or aspiration.  

A second VA medical examination was performed in April 2003.  
The examining physician indicated that in recent notes from 
the veteran's treating physicians, there was speculation but 
no documentation that some of the veteran's pulmonary 
fibrotic condition was a result of chronic regurgitation 
(acid reflux disease).  The VA examiner after reviewing the 
veterans claim file could not support this conclusion.  
Specifically, the examiner found no evidence in the veteran's 
medical records of any documented reflux disease until recent 
years.  The examiner indicated that the June 1974 VA medical 
note did not document any evidence of gastro esophageal 
reflux disease.  In the opinion of the examining physician, 
there was no association between the veteran's present 
pulmonary symptoms and his having taken medication to treat 
his tuberculosis 40 years ago.  

In a letter dated in April 2003, Robert DeCoux, M.D., 
indicated that he thought it was possible that the veteran's 
reflux disease was involved in the exacerbation if not the 
genesis of the veteran's pulmonary complaints, but that he 
could not state that with any certainty.  Dr. DeCoux did not 
indicate that the medications the veteran received to treat 
his tuberculosis caused him to develop chronic acid reflux 
disease. 

The veteran also submitted a medical notion from Dr. Fletcher 
dated in May 2003.  In the May 2003 note, Dr. Fletcher 
indicates that the veteran has pulmonary fibrosis.  Dr. 
Fletcher also indicates that the etiology of the veteran's 
intestinal lung disease is uncertain, but that it may be 
secondary to recurrent esophageal reflux.  Dr. Fletcher did 
not indicate that the medications the veteran received to 
treat his tuberculosis caused him to develop chronic acid 
reflux disease. 

The veteran also presented testimony before a Decision Review 
Officer (DRO) in May 2003.  At the hearing the veteran 
testified that his diagnosis of an acid reflux condition was 
recent, but that he started having acid reflux symptoms when 
he took the medications to treat his tuberculosis in 1959.  
Additionally, the veteran testified that he first was 
diagnosed with lung disease in November 2002 by Dr. Fletcher.  

Finally, the veteran presented sworn testimony before the 
undersigned VLJ during a video hearing held on August 31, 
2004.  At the hearing, the veteran testified that he started 
having lung capacity problems about 20 years ago.  He also 
testified that the medications he took for his tuberculosis 
gave him a chronic stomach condition that led to acid reflux 
disease, which in turn led to interstitial lung disease.  The 
veteran also testified his interstitial lung disease did not 
appear on x-rays, and was only diagnosed when he received a 
computer aided topography (CAT) scan in 2001. 

Despite the veteran's assertions, the medical evidence of 
record does not support a grant of the veteran's claim of 
service connection for interstitial lung disease as secondary 
to service-connected inactive pulmonary tuberculosis.  It is 
the Board's duty to assess the credibility and probative 
value of evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this respect, the Board notes that 
April 2003 VA medical examination report, specifically 
addressing the etiology of the veteran's interstitial lung 
disease, indicates that there was no association between his 
interstitial lung disease and the medication that he took to 
treat his pulmonary tuberculosis over 40 years ago.  As was 
mentioned above, the veteran currently contends that his 
interstitial lung disease was caused by chronic acid reflux, 
and that he developed chronic acid reflux as a result of the 
medications he took to treat his tuberculosis.  The two 
private physicians' statements from Drs. DeCoux and Fletcher, 
dated in April 2003 and May 2003 respectively, do not support 
the veteran's claim that the medications he took in 1959 
caused the chronic acid reflex disease, which may have 
contributed to the development of interstitial lung disease.  
Specifically, both Dr. DeCoux and Dr. Fletcher indicate in 
their respective letters that it is possible that the 
veteran's acid reflux disease caused his interstitial lung 
disease, but they do not indicate that the medications the 
veteran received in 1959 to treat his pulmonary tuberculosis 
caused the veteran's chronic acid reflux disease.  

The veteran has submitted no credible medical evidence 
supporting his contention that his acid reflux disease, which 
may be etiologically related to his interstitial lung 
disease, was caused by the medications he received in 1959.  
Additionally, the record does not contain any credible 
medical evidence supporting the veteran's claim that the 
medications he received to treat his tuberculosis caused him 
to develop acid reflux disease; therefore, the veteran's 
claim for service connection for interstitial lung disease, 
to include as secondary to service-connected tuberculosis, 
must be denied. 

The Board acknowledges the sincerity of the veteran's 
statements in support of his claim.  The veteran is certainly 
competent to provide an account of the symptoms that he 
experiences and has experienced.  Hayes v. Brown, 9 Vet. App. 
67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for interstitial lung 
disease, to include as secondary to service-connected 
inactive pulmonary tuberculosis, is warranted.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, 
but there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  The appeal is accordingly denied.


ORDER

Service connection for interstitial lung disease as secondary 
to service-connected inactive pulmonary tuberculosis is 
denied. 


REMAND

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the remaining issue on 
appeal.  See Quartuccio, supra and Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that during the 
veteran's video hearing, conducted in August 2004, the 
veteran testified that he was seeking service connection for 
his pulmonary disorder(s) caused by the pleural scarring, 
which was in turn caused by his service-connected inactive 
pulmonary tuberculosis.  Specifically, the veteran claims 
that the pleural scarring, visible in his x-rays, is due to 
his service-connected tuberculosis, and that the pleural 
scarring is causing his current pulmonary disorder(s).  
However, the veteran has not been given a VA medical 
examination that provides a medical opinion as to: the 
etiology of the veteran's pleural scarring; the etiology of 
his claimed pulmonary disorder(s); and, the relationship 
between them (if any).  The Board notes that VA has a duty to 
obtain a medical examination or opinion when such examination 
or opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  Therefore, the Board finds 
that a thorough and contemporaneous medical examination that 
takes into account the records of prior medical treatment 
(the complete claims folder) so that the disability 
evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such an examination 
should be afforded the veteran before an appellate decision 
on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for the 
pulmonary disorder caused by pleural 
scarring since August 2004, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his pulmonary disorder 
caused by pleural scarring at any VAMC 
since June 2003.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VAMC 
for the veteran to be afforded a VA 
medical examination, performed by an 
appropriate specialist (who has not 
examined the veteran previously), to 
evaluate the nature, severity, and 
etiology of the veteran's pulmonary 
disorder(s) caused by pleural scarring.  
If the examiner finds no disorder(s), the 
examiner should so indicate.  The RO must 
make the claims file available to the 
examiner.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disorder(s), to include a 
complete and detailed discussion of all 
functional limitations associated with 
his disorder(s).  The examiner should 
also provide an opinion as to the 
etiology of the veteran's pleural 
scarring, to include a discussion as to 
its relationship to his inactive 
pulmonary tuberculosis.  Additionally, 
the examiner should provide a medical 
opinion concerning the etiology of the 
veteran's pulmonary disorder(s), to 
include a discussion of the relationship 
between the veteran's pleural scarring 
and any pulmonary disorder(s) the veteran 
is diagnosed with.  

It is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for service connection for pleural 
scarring as secondary to service-
connected inactive pulmonary 
tuberculosis.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


